 
Exhibit 10.1



SEPARATION AGREEMENT AND RELEASE
FOR ELOISE E. SCHMITZ


This Separation Agreement and Release (this "Agreement") is entered into between
Charter Communications, Inc. (the "Company" or "Charter") and me, Eloise E.
Schmitz, as a condition to my receiving payments pursuant to my Amended and
Restated Employment Agreement with Charter dated July 1, 2008, as amended by
that certain “Amendment to Amended and Restated Employment Agreement” dated
November 30, 2009 (as amended, the "Employment Agreement"), in connection with
the termination of my employment with Charter, without cause, as of July 31,
2010 (the "Termination Date"). The Company and I hereby agree as follows:


(a)           Payments And Benefits Payable Per The Employment Agreement:
Provided I am not terminated for breach of the terms of this Agreement or of my
Employment Agreement prior thereto, I shall remain employed by Charter pursuant
to the terms of my Employment Agreement through the Termination Date, I shall
receive salary at my current annual rate of $525,000.00 in bi-weekly
installments as such installments are normally paid to senior executives (with
all salary installments due but not paid prior to my execution of this Agreement
to be paid on the first payday after all conditions in Section 15(g) of the
Employment Agreement are satisfied); I shall continue to receive all benefits,
without interruption, including, without limitation, health insurance; and I
shall continue to participate in all medical and child-care flex spending
accounts I have previously selected, all through the Termination Date. In
addition, in exchange for my execution and delivery of this Agreement,
specifically including the effectiveness of the release set forth in section "b"
hereof (and the failure to revoke same within seven (7) days after I sign and
deliver it), the Company will provide me with the following payments and
benefits in satisfaction of the requirements of Section 15(b) of the Employment
Agreement and any other claim I may hold against Charter or its employees:


(i)           An amount equal to two times (a) my current base salary,
calculated at the current annual rate of $525,000.00 per annum, and (b) my
annual target bonus of $393,750, from the date my employment is terminated
through July 31, 2012 (the "Separation Term"); provided that, the total of such
payment shall not exceed, in the aggregate, the gross amount of $1,837,500.00,
which total amount shall be payable following the Termination Date in fifty-two
(52) equal bi-weekly installments in accordance with the Company's normal
payroll practices;


(ii)           All reasonable expenses I have incurred in the pursuit of my
duties under the Employment Agreement through the Termination Date which are
payable under and in accordance with the Employment Agreement, which amount will
be paid within thirty (30) days after the submission by me of properly completed
reimbursement requests on the Company’s standard forms;


 
 

--------------------------------------------------------------------------------

 
 
(iii)           A lump sum payment (net after deduction of taxes and other
required withholdings) equal to twenty-four (24) times the monthly cost, at the
time my employment is terminated of$936.96, for me to receive under COBRA the
paid coverage for health, dental and vision benefits then being provided for me
and my family at the Company's cost at the time my employment is terminated, the
total amount of such payment shall not exceed, in the aggregate, the gross
amount of $22,487.04. This amount will be paid to me within thirty (30) days of
the time the payment in section (a)(i) above begins. I understand that I must
make an election under COBRA in order to have my benefits continue, and that I
will pay any respective premiums as required by such coverage;


(iv)           A lump sum payment (net after deduction of taxes and other
required withholdings) equal to my aggregate target bonuses under the Cash
Incentive Program pursuant to the Company's Value Creation Plan in the amount of
$2,250,000, payable in accordance with the applicable terms and conditions of
such Cash Incentive Program and Value Creation Plan, within thirty (30) days of
the time the payment in section (a)(i) begins;


(v)           To the extent authorized and permitted by the terms of the
applicable plan, any performance cash, restricted cash or restricted stock
awards shall vest, as called for under such applicable plan, in accordance with
the schedule attached hereto as Schedule A;


(vi)           The Company will provide, at its expense, the full cost of up to
twelve (12) months, to the extent necessary, of executive-level out-placement
services (which provides as part of the outplacement the use of an office and
secretarial support as near as reasonably practicable to my residence) from
August 1, 2010 through July 31, 2011. The costs of out-placement services are to
be submitted to the Company and will be paid directly to the vendor by the
Company; and


(vii)           A cash payout of any remaining hours of accrued and unused
vacation calculated as of July 31, 2010 at my rate of base salary in effect as
of July 31, 2010, payable in accordance with the applicable vacation program,
within thirty (30) days of the time the payment in section (a)(i) begins.


These payments and benefits will be paid and/or provided as and when called for
by the Employment Agreement, unless otherwise provided in this Agreement, after
all conditions to the effectiveness of this Agreement and the releases called
for by this Agreement have been satisfied. The right to retain the same shall be
subject to compliance with this Agreement and the terms of the Employment
Agreement. In the event I die before all payments and amounts due to me
hereunder are paid, any remaining payments will be made to my spouse, if he
survives me and, if not, then to my estate.


Complete Release: I hereby understand and agree to the termination of all
offices, directorships, manager positions and other similar offices I hold with
Charter or any of its subsidiaries or related or affiliated corporations,
limited liability companies and partnerships
 
 
 
2

--------------------------------------------------------------------------------

 
 
and all employment by Charter effective the close of business on July 31, 2010.
In consideration for the payments I am to receive hereunder, I unconditionally
and irrevocably release, waive and give up any and all known and unknown claims,
lawsuits and causes of action, if any, that I now may have or hold against
Charter, its current and former parents, plans, subsidiaries, and related or
affiliated corporations, ventures, limited liability companies and partnerships,
and their respective current and former employees, directors, fiduciaries,
administrators, insurers, members, managers, partners, and agents and related
parties, in any way arising out of, in connection with or based upon (i) any
event or fact that has occurred prior to the date I sign this Agreement, (ii) my
employment with Charter and/or any of its subsidiaries or affiliates to date and
any event or occurrence occurring during such employment, (iii) the termination
of my employment, (iv) any breach of the Employment Agreement, (v) any claim to
payment under or from the Value Creation Plan or for salary, bonus, stock
options or restricted shares, or performance or restricted cash awards, other
than as specifically granted pursuant to this Agreement; or (vi) any decision,
promise, agreement, statement, policy, practice, act or conduct prior to this
date of or by any person or entity I am releasing, and from any claims,
lawsuits. I understand that this means that, subject to the limitations
described below, I am releasing Charter and such other persons and entities
from, and may not bring claims against any of them under (a) Title VII of the
Civil Rights Act of 1964 or Sections 1981 and 1983 of the Civil Rights Act of
1866, which prohibit discrimination based on race, color, national origin,
ancestry, religion, or sex; (b) the Age Discrimination in Employment Act, which
prohibits discrimination based on age; (c) the Equal Pay Act, which prohibits
paying men and women unequal pay for equal work; (d) the Americans with
Disabilities Act and Sections 503 and 504 of the Rehabilitation Act of 1973,
which prohibit discrimination based on disability; (e) the WARN Act, which
requires that advance notice be given of certain workforce reductions; (1) the
Missouri Human Rights Act, chapter 213, R.S. Mo., which prohibits discrimination
in employment, including but not limited to discrimination and retaliation based
on race, gender, national origin, religion, age and disability; (g) the Employee
Retirement Income Security Act, which among other things, protects employee
benefits; (h) the Family and Medical Leave Act of 1993, which requires employers
to provide leaves of absence under certain circumstances; (i) the Sarbanes-Oxley
Act of 2002, which, among other things, provides Whistleblower protection; G)
any federal or state law, regulation, decision, or executive order prohibiting
discrimination or retaliation or for breach of contract; (k) any of the laws of
the State of Missouri or any political subdivision of such State; (l) any law
prohibiting retaliation based on exercise of my rights under any law, providing
whistleblowers protection, providing workers' compensation benefits, protecting
union activity, mandating leaves of absence, prohibiting discrimination based on
veteran status or military service, restricting an employer's right to terminate
employees or otherwise regulating employment, enforcing express or implied
employment contracts, requiring an employer to deal with employees fairly or in
good faith, providing recourse for alleged wrongful discharge, tort, physical or
personal injury, emotional distress, fraud, negligent or other
misrepresentation, defamation, and similar or related claims, and any other law
relating to salary, commission, compensation, benefits, and other matters. I
specifically represent and agree that I have not been treated adversely on
account of age, gender or other legally protected classification, nor have I
otherwise been treated wrongfully in connection with my employment with the
Company and/or any of its subsidiaries or affiliates and that I have no basis
for a claim under the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, or any
 
 
3

--------------------------------------------------------------------------------

 
 
applicable law prohibiting employment or other discrimination or retaliation. I
acknowledge that the Company relied on the representations and promises in this
Agreement in agreeing to pay me the benefits described in subsection (a). I
understand that I am releasing claims for events that have occurred prior to my
signing this Agreement that I may not know about. This release does not include
claims arising after the date I sign this Agreement, any claim under a stock
option plan or award agreement, incentive stock plan, or the restricted stock
award agreement based upon my service to and ending the date my employment
terminates, any claim under a group health insurance plan in which I participate
for claims accrued as of the date my employment terminated, a breach of the
provisions of this Agreement (including but not limited to a breach of any
obligation to provide me with the payments and benefits called for by Sections
15 (b) of the Employment Agreement, as specified in paragraph (a) above) and any
pending claims for workers compensation that have already been filed or for
on-the-job injuries that have already been reported, or any claim for
indemnification by Charter for actions taken by me within the course and scope
of my employment to the degree such actions are subject to indemnification under
Charter's policies and practices.


Charter hereby represents and warrants that, to the best current knowledge of
its Chief Executive Officer and General Counsel, Charter has no claim against me
for breach of my Employment Agreement, any other agreement, duty, or obligation,
or any other claim of material liability.


(b)           Promise Not to File Claims: I promise never to file, prosecute or
pursue any lawsuit based on a claim purportedly released by this Agreement, or
(absent court order) to assist others in filing or prosecuting similar claims
against Charter. I understand and agree that nothing in this Agreement precludes
me from filing a charge of discrimination under applicable federal or state law,
although I have personally released such claims with regard to matters and facts
occurring prior to this date. I specifically acknowledge and agree that I am not
entitled to severance or any other benefits under the Charter Communications
Special One-Time Severance Plan or other severance plan or contract, or to any
payments following termination of my employment under or by reason of the
Employment Agreement (other than the payments and benefits called for by
Sections l5(b) of the Employment Agreement, as specified in paragraph (a)
above), and that the payments and benefits described in this Agreement are in
lieu of any severance or other benefits to which I may be entitled under such
plan or any other policy, program, plan or agreement and satisfy and are in lieu
of any payments to which I may be entitled under the Employment Agreement or any
other such plan, policy, program or arrangement, and I specifically waive any
rights I may have under that plan and any such agreement, if any.


(c)           Non-admission of Liability: This Agreement is not an admission of
fault, liability or wrongdoing by me or any released party, and should not be
interpreted or construed as such I understand that all released parties
specifically deny engaging in any liability or wrongdoing.


(d)           Non-Disparagement: Neither Charter nor I will make any statement
or announcement concerning my departure from Charter except as may be reviewed
and approved by the other party in advance; provided that, both Charter and I
may inform third parties that my employment will terminate or was terminated (as
the case may be) through mutual agreement
 
 
4

--------------------------------------------------------------------------------

 
 
on July 31, 2010. During the balance of and subsequent to my employment with
Charter and/or any of its subsidiaries or affiliates, I agree not to criticize,
denigrate, disparage, or make any derogatory statements about the Company
(including any subsidiaries, or affiliates), its business plans, policies and
practices, or about any of its officers, employees or former officers or
employees, to customers, competitors, suppliers, employees, former employees,
members of the public (including but not limited to in any internet publication,
posting, message board or weblog), members of the media, or any other person,
nor shall I take any action reasonably expected to harm or in any way adversely
affect the reputation and goodwill of the Company. During the balance of and
subsequent to my employment with Charter and/or any of its subsidiaries or
affiliates, Charter agrees, for itself, its directors and executive employees
not to criticize, denigrate, disparage, or make any derogatory statements about
me to customers, competitors, suppliers, employees, former employees, members of
the public (including but not limited to in any Internet publication, posting,
message board or weblog), members of the media, or any other person, nor shall
Charter, its directors, employees, or agents, take any action reasonably
expected to harm or in any way adversely affect my reputation. Nothing in this
paragraph shall prevent anyone from giving truthful testimony or information to
law enforcement entities, administrative agencies or courts or in any other
legal proceedings as required by law, including, but not limited to, assisting
in an investigation or proceeding brought by any governmental or regulatory body
or official related to alleged violations of any law relating to fraud or any
rule or regulation of the Securities and Exchange Commission.


(e)           Future Cooperation: I agree, at no cost to myself, to make myself
reasonably available by telephone, e-mail or in person to meet and speak with
representatives of Charter regarding events, omissions or other matters
occurring during my employment with Charter of which I have personal knowledge
or involvement that give rise or may give rise to a legal claim against
Charter.  I, at no out-of-pocket cost to myself, also shall reasonably cooperate
with Charter in the defense of such claims, provided that, the requirement for
such cooperation with Charter shall terminate seven years from the date of the
identification of any such claim or claims. To the fullest extent possible,
Charter shall schedule any telephone conferences or meetings with me for places
near my residence and at times outside my normal work schedule and shall take
all other reasonable measures to ensure that my schedule is disrupted to the
least extent possible. To the fullest extent possible, Charter will seek to
avoid having me travel to locations outside the metropolitan area within which I
reside. If the Company requires me to travel outside the metropolitan area in
the United States where I then reside to provide any testimony or otherwise
provide any such assistance, then Charter will reimburse me for any reasonable,
ordinary and necessary travel and lodging expenses incurred by me to do so,
provided I submit all documentation required under Charter's standard travel
expense reimbursement policies and as otherwise may be required to satisfy any
requirements under applicable tax laws for Charter to deduct those expenses.
Nothing in this Agreement shall be construed or interpreted as requiring me to
provide any testimony, sworn statement or declaration that is not complete and
truthful.


(f)           Confidential and Proprietary Information; Covenant Not To Compete:
I reaffirm my obligations under and agree to remain bound by and to comply with
the provisions of Sections 17, 18 and 19 of my Employment Agreement with
Charter, and agree those provisions continue to apply to me, notwithstanding the
termination of my employment, the reason for termination
 
 
5

--------------------------------------------------------------------------------

 
 
of employment, or any act, promise, decision, fact or conduct occurring prior to
this date. The "Restricted Period" for purposes of Section 19 of my Employment
Agreement shall start for all purposes on July 31, 2010 and shall end (a) for
(and solely for) the purposes of section 19(b)(i) of the Employment Agreement,
on July 30, 2011, and (b) for (and solely for) the purposes of section 19(b)(ii)
and (iii) of the Employment Agreement, on July 30, 2012.


(g)           Consideration of Agreement: The Company advised me to take this
Agreement home, read it, and carefully consider all of its terms before signing
it. The Company gave me, and I understand that I have, 21 days in which to
consider this Agreement, sign it and return it to the Company. I waive any right
I might have to additional time within which to consider this Agreement. I
understand that I may discuss this Agreement with an attorney, at my own expense
during this period I understand that I may revoke this Agreement within 7 days
after I sign it by advising Richard R. Dykhouse, Vice President, Associate
General Counsel and Corporate Secretary, orally or in writing within that seven
(7) day time period of my intention to revoke this Agreement. I have carefully
read this Agreement, I fully understand what it means, and I am entering into it
voluntarily. I am receiving valuable consideration in exchange for my execution
of this Agreement that I would not otherwise be entitled to receive, consisting
of the benefits described in Paragraph (a) of this Agreement. If I revoke my
acceptance of this Agreement within such 7 day time period, or if I fail to
accept this Agreement within the 21-day period, then Charter shall have no
obligations under this Agreement, including but not limited to any obligation to
payor provide the payments specified in this Agreement or under the Employment
Agreement. I further understand that I cannot sign this Agreement prior to July
31, 2010, or it will not be effective.


(h)           Return of Property: I will return to the Company on or prior to
the Termination Date all files, memoranda, documents, records, credit cards,
keys, equipment, badges, vehicles, Confidential Information (as defined in the
Employment Agreement) and any other property of the Company then in my
possession or control as directed by the Company; provided that, I hereby
represent and warrant that I have not, and agree that I will not, make any
copies of Company files residing on my laptop computer or other equipment
accessible to me. I also will reveal to the Company at the Company's request all
access codes to any computer or other program or equipment.


(i)           Choice of Law: This Agreement was drafted in Missouri, and the
Company's Corporate offices are in Missouri. Therefore, this Agreement is to be
governed by and interpreted according to the internal laws of the State of
Missouri without reference to conflicts of law principles, and this Agreement
shall be deemed to have been accepted and entered into in the State of Missouri.


(j)           Amendment, Miscellaneous: Neither this Agreement nor any of its
terms may be amended, changed, waived or added to except in a writing signed by
both parties. The Company has made no representations or promises to me to sign
this Agreement, other than those in or referred to by this Agreement. If any
provision in this Agreement is found to be unenforceable, all other provisions
will remain fully enforceable.

 
6

--------------------------------------------------------------------------------

 



(k)           Indemnification:  Charter reaffirms its obligations under and
agrees to remain bound by and to comply with the provision of Section 24 of the
Employment Agreement and the provisions of Sections 2 through 20, inclusive, and
of that certain “Indemnification Agreement” dated October 28, 2008 between me
and Charter.


(l)           Notices:  Any written notice required by this Agreement will be
deemed provided and delivered to the intended recipient when (a) delivered in
person by hand; or (b) three days after being sent via U.S. certified mail,
return receipt requested; or (c) the day after being sent via overnight courier,
in each case when such notice is properly addressed to the following address and
with all postage and similar fees having been paid in advance:




If to the Company:                                              Charter
Communications, Inc.
Attn.:  Richard R. Dykhouse, Vice President,
Associate General Counsel and Corporate
Secretary
12405 Powerscourt Drive
St. Louis, MO 63131


If to me:                                                          11 Fordyce
Lane
St. Louis, MO 63124

Either party may change the address to which notices, requests, demands and
other communications to such party shall be delivered personally or mailed by
giving written notice to the other party in the manner described above.


This Agreement was originally presented to me on the date set forth below. I
have been advised to read it and carefully consider all of its provisions before
signing it. I will have 21 days in which to consider it, sign it and return it
to Rick Dykhouse. To accept this Agreement, I understand that it must be signed
and returned to Rick Dykhouse on or after July 31, 2010.



 
7

--------------------------------------------------------------------------------

 

THIS AGREEMENT AND RELEASE IS NOT VALID IF EXECUTED PRIOR TO JULY 31, 2010.


I have carefully read this Agreement, I fully understand what it means, and I am
entering into it voluntarily.


Presented By:


Name: Abigail T. Pfeiffer


Date Delivered:  July 28, 2010




Employee:


Signature: s/ Eloise E. Schmitz
Date Signed: 8-4-2010
Printed Name: Eloise E. Schmitz




Company:


Signature: s/ Gregory L. Doody
Date Signed: 8-5-2010
Printed Name: Gregory L. Doody






Please Return to:


Richard R. Dykhouse
Vice President, Associate General Counsel and Corporate Secretary
Charter Communications, Inc.
12405 Powerscourt Drive
St. Louis, MO 63131
314-543-2407 (Telephone)
314-965-6640 (Facsimile)

 
8

--------------------------------------------------------------------------------

 

Schedule A for Eloise E. Schmitz Separation Agreement and Release




Performance Bank


Termination Rule: Cash Grants which occurred in the year of termination are
forfeited (subject to any terms of any applicable employment agreement) and any
portion of the Performance Bank which is scheduled to be paid to the Grantee in
the next six months following date of termination will be paid on the next
regularly scheduled payment date following the date of termination under the
Program, and the remainder of the Performance Bank will be forfeited. No
scheduled vesting events through 1/31/2011.


Restricted Cash


Ms. Schmitz did not receive a 2009 Restricted Cash Grant.


Restricted Stock


Termination Rule: Unvested shares shall continue to vest for one year following
the Company's, or any of its Subsidiaries' termination of the Grantee's
employment without Cause.


11/30/2010 Vesting -28,001 Shares

 
9
 
